HUSKINS, Justice.
In State v. Atkinson, 279 N.C. 385, 183 S.E. 2d 105, filed 7 September 1971, for the reasons therein stated, this Court remanded the cause to the Superior Court of Johnston County for the pronouncement of a life sentence pursuant to the mandate of the Supreme Court of the United States. On 29 November 1971, in open court, after due notice and in the presence of defendant and his counsel, Judge Clark pronounced judgment that defendant be imprisoned in the State prison for and during the term of his natural life, said sentence to commence upon the termination of a life sentence imposed at the November Session 1971 of the Superior Court of Wayne County on the charge of murder. Defendant excepted and gave notice of appeal.
The questions defendant attempts to raise on the present appeal heretofore have been decided adversely to him, and we decline to explore them again. Judge Clark’s judgment, having been entered in compliance with our decision of 7 September 1971, is
Affirmed.